DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-4, 6-17, 19-23 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/11/2021 and reviewed by the Examiner.
Election/Restrictions
During a telephone conversation with Jeffery Chamberlain on 12/27/2021 a provisional election was made without traverse to prosecute the invention of the planter pot and method of using, Claims 1-4, 6-17 and 19. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 7 and line 8 “the side wall” lacks antecedent basis and should be –the at least one side wall—which is recited prior.
Claim 1 line 8 states “wherein at least one of a dome extending from the bottom and the side wall comprises…” it is unclear if the “at least one of” intends to claim the dome (element 6 in FIG 6), or if the limitation is meant to more generally claim a structure on at least one of the bottom and the side wall. This is further unclear by Claim 2. Claim 1 indicates that the dome comprises a through hole, but this through hole is explicitly claimed in Claim 2 as the through hole is in a step in the side wall. Therefore it is unclear what applicant is intending to claim with this limitation in claim 1. The claim has been examined as best understood to indicate some sort of dome or protrusion extends from “at least one of” the bottom and sidewall which has this through hole, and that claim 2 further limits the through hole to being in the sidewall.
Claim 1 line 13 “the inner plant pot support” lacks antecedent basis and should be –the at least one inner plant pot support—which is recited prior. 
Claim 1 line 14 “the support” lacks antecedent basis.
Claims throughout tend to recite “at least one” of an element then recite the same element in singularity, which creates antecedent basis issues. See for example, “at least one inner plant pot support”, “the inner plant pot support” and “the support, which are used interchangeably but should consistently use only one indicator to reference the same element throughout the claims.
Claim 12 “the wick” lacks antecedent basis, since the wick was only recited prior in claim 11, but claim 12 depends on claim 10 where no wick is previously recited.
Claim 14 “the wick” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100218422 A1) to Eckert in view of (US 0608590 A) to Freund and (US 20030106262 A1) to Lai.
In regards to claim 1 as best understood, Eckert teaches an outer pot (Eckert; outer part 12), configured to accommodate an inner plant pot (Eckert; inner part 14), where the outer pot comprises: - a bottom (Eckert; see bottom of the outer part 12 in FIG 4); and - at least one side wall (Eckert; multiple sidewalls, see FIG 2) extending from the bottom to an opening (Eckert; see FIG 2) configured to enable inserting the inner plant pot through the opening (Eckert; see FIG 1); wherein the outer pot is configured for use in an ebb-and-flood grow system, in that: - the bottom and the side wall define there between a fluid reservoir (Eckert; reservoir space 26) - wherein at least one of a dome extending from the bottom and the side wall comprises at least one through hole for fluid supply to or fluid discharge from the outer pot (Eckert; the base creates a raised area or dome 56 with a drain hole 54 which is used to drain water [0045] or could be used to fill the reservoir in an ebb and flood system) (Eckert; the sidewall creates spaces 18 for drain hole 32 to discharge excess water), where the through hole (Eckert; the through hole 32) is arranged at a distance from the bottom to define a volume of the reservoir (Eckert; see FIG 2 where the through hole 32 is arranged at a distance from the bottom to define a filled volume of the reservoir); and - at least one inner plant pot support (Eckert; where the support surfaces 22 created by 18 create support); and – where the inner pot has at least two spacers above the inner plant pot support (Eckert; walls between each of 44 and 48 create spacers), defining, with the inner plant pot on the support, therebetween at least one open moisture and/or air channel along an inside of the side wall and an outside of the inner plant pot (Eckert; creates each of 44 and 48 which allows moisture and air flow).

    PNG
    media_image1.png
    767
    863
    media_image1.png
    Greyscale

 at least two spacers, defining, with the inner plant pot on the support, therebetween at least one open moisture and/or air channel along an inside of the side wall and an outside of the inner plant pot.
Freund teaches an outer pot (Freund; 1) configured to accommodate an inner plant pot (Freund; 2), the outer pot comprising at least two spacers (Freund; the ridges created by 10, see FIGs 3, 5, and 6), defining, with the inner plant pot on the support, therebetween at least one open moisture and/or air channel along an inside of the side wall and an outside of the inner plant pot (Freund; see 4 in FIGs 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the outer plant pot of Eckert to have the spacers to create the channels, as opposed to having the inner plant pot have the spacers to create the channels as taught by Fruend. Doing so would merely be a reversal of features and the system of Eckert would continue to work the same. The motivation for doing so would be such that a user could place differently shaped inner pots within the outer pot of Eckert, allowing for a user to move and transport different types of plants in and out of the system without compromising the usefulness of the channels. 


In regards to claim 2, Eckert as modified by Fruend teach the outer pot according to claim 1, wherein the through hole (Eckert; 32) is arranged in a step in the side wall (Eckert; see FIG 2 where it’s arranged on 30, on 18), wherein the step is oblique or transverse relative to a center axis of the outer pot to block incident light from falling through the through hole into fluid in the reservoir (Eckert; where the step is transverse, see FIG 2, and the hole is so positioned that incident light is blocked from coming through the hole and into the fluid reservoir).

In regards to claim 4, Eckert as modified by Fruend teach the outer pot according to claim 1, wherein the through hole is arranged and configured to pass an air flow through the clearing between the bottom of the inner plant pot and the fluid in the reservoir (Eckert; see FIG 6 where the arrows represented at 42 and above 30A demonstrate flow of liquid, and therefore when the liquid 26, and can therefore pass air between the top of 26 and base of the inner plant pot, see [0038] which also describes this space).

In regards to claim 6, Eckert as modified by Fruend teach the outer pot according to claim 1, wherein the side wall and spacers are shaped and dimensioned, relative to the inner plant pot, to block incident light from falling through the channel into fluid in the reservoir (Eckert; see FIG 6 where the opening 50 leads into a channel, the channel made by the spacers which are shaped and dimensioned to block incident light from falling through the channel and into the reservoir filled with 26).

In regards to claim 7, Eckert as modified by Fruend teach the outer pot according to claim 1, wherein the inner plant pot support is arranged at a higher distance from the bottom than the through hole (Eckert; see FIG 6 where the base at 36 and even the base at 38 of the inner plant pot is arranged above the through hole at 32).

In regards to claim 8, Eckert as modified by Fruend teach the outer pot according to claim 1, wherein at least one of the inner plant pot support and the through hole (Eckert; both created by 18) is comprised in an elongate inward indentation of the side wall (Eckert; indentation 18), extending in a lengthwise direction in parallel to a center axis of the outer pot (Eckert; see FIG 6, where a central vertical axis of the outer pot is parallel to the indentation of 18).

In regards to claim 10, Eckert as modified by Furend teach an assembly of the outer pot according to claim 1 and an inner plant pot (Eckert; inner part 14).

In regards to claim 13, Eckert as modified by Fruend teach a method of assembling the assembly according to claim 10 (Eckert as modified by Fruend, see above), comprising: - providing an outer pot (Eckert; outer part 12) comprising: - a bottom (Eckert; see bottom of the outer part 12 in FIG 4); and - at least one side wall (Eckert; multiple sidewalls, see FIG 2) extending from the bottom to an opening (Eckert; see FIG 2) configured to enable inserting the inner plant pot (Eckert; inner part 14) through the opening (Eckert; see FIG 1); wherein the outer pot is configured for use in an ebb-and-flood grow system, in that: - the bottom and the side wall define there between a fluid reservoir (Eckert; reservoir space 26); - wherein at least one of a dome extending from the bottom and the side wall comprises at least one through hole for fluid supply to or fluid discharge from the outer pot (Eckert; the base and the sidewall create spaces 18 for holes 32 to discharge excess water), where the through hole is arranged at a distance from the bottom to define a volume of the reservoir (Eckert; see FIG 2); - at least one inner plant pot support (Eckert; where the support surfaces 22 created by 18 create support); and – wherein the inner plant pot has at least two spacers above the inner plant pot support (Eckert; walls between each of 44 and 48 create spacers), defining, with the inner plant pot on the support, therebetween at least one open moisture and/or air channel along an inside of the side wall and an outside of the inner plant pot (Eckert; creates each of 44 and 48 which allows moisture and air flow); - providing an inner plant pot (Eckert; inner part 14), filling the inner plant pot with plant substrate, and planting a plant in the substrate; and - arranging the inner plant pot in the outer plant pot (Eckert; [0009] where the inner pot holds soil and planting, and is received by the outer pot).
Eckert fails to explicitly teach where the outer plant pot comprises the outer pot comprising at least two spacers, defining, with the inner plant pot on the support, therebetween 
Freund teaches an outer pot (Freund; 1) configured to accommodate an inner plant pot (Freund; 2), the outer pot comprising at least two spacers (Freund; the ridges created by 10, see FIGs 3, 5, and 6), defining, with the inner plant pot on the support, therebetween at least one open moisture and/or air channel along an inside of the side wall and an outside of the inner plant pot (Freund; see 4 in FIGs 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the outer plant pot of Eckert to have the spacers to create the channels, as opposed to having the inner plant pot have the spacers to create the channels as taught by Fruend. Doing so would merely be a reversal of features and the system of Eckert would continue to work the same. The motivation for doing so would be such that a user could place differently shaped inner pots within the outer pot of Eckert, allowing for a user to move and transport different types of plants in and out of the system without compromising the usefulness of the channels. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100218422 A1) to Eckert as modified by (US 0608590 A) to Freund as applied to claim 1 above, in further view of (US 20110258925 A1) to Baker.
In regards to claim 3, Eckert as modified by Fruend teach the outer pot according to claim 1, wherein the through hole is circular (Eckert; see FIG 2 or FIG 4).
Eckert as modified by Fruend fail to teach where the through hole is rectangular. 
Baker teaches where the through hole (Baker; drainage holes 76) are rectangular (Baker; see FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the same invention to modify the through hole of Eckert as modified by Fruend such that .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100218422 A1) to Eckert as modified by (US 0608590 A) to Freund as applied to claim 8 above, in further view of (US 5459960 A) to Manlove.
In regards to claim 9, Eckert as modified by Fruend teach the outer pot according to claim 8, but fail to explicitly teach wherein the indentation has a converging width along the side wall away from the bottom, and is open at the bottom, for compact stacking of a plurality of outer pots.
Manlove teaches wherein the indentation (Manlove; between each of 8) has a converging width along the side wall away from the bottom (Manlove; see FIGs 1 and 3), and is open at the bottom, for compact stacking of a plurality of outer pots (Manlove; nestable, col 3 lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the shapes of the indentations were such that the device of Eckert as modified by Fruend is nestable with second containers, as taught by Manlove. The motivation for doing so would be to efficiently stack and store unused planters of the same type.

Claims 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100218422 A1) to Eckert as modified by (US 0608590 A) to Freund as applied to claim 10 and 13 above, in further view of (US 20170359977 A1) to Contillo.
In regards to claim 11, Eckert as modified by Fruend teach the assembly according to claim 10, but fail to explicitly teach it further comprising a wick arranged in the inner plant pot and extending from a bottom of the inner plant pot to the reservoir.
Contillo teaches a wick (Contillo; 4, 30) arranged in the inner plant pot and extending from a bottom of the inner plant pot to the reservoir (Contillo; see FIG 9 where wick 30 extends from the inner plant pot to the reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eckert as modified by Fruend to have a wick as taught by Contillo. While the pot of Eckert is shaped such that the soil itself cannot wick water, the motivation for using a separate wick such as the one taught by Contillo would allow for controlled watering for certain plants which may have smaller roots, thus preventing oversaturation but allowing smaller plants to access the reservoir.
In regards to claim 12, Eckert as modified by Fruend teach the assembly according to claim 10, but fail to explicitly teach it further comprising a wick inserting device with which the wick is inserted and anchored in an interior of the inner plant pot.
Contillo teaches a wick inserting device (Contillo; needle 31, 32) with which the wick (Contillo; 30) is inserted and anchored in an interior of the inner plant pot (Contillo; see FIG 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eckert as modified by Fruend to have a wick as taught by Contillo. While the pot of Eckert is shaped such that the soil itself cannot wick water, the motivation for using a separate wick such as the one taught by Contillo would allow for controlled watering for certain plants which may have smaller roots, thus preventing oversaturation but allowing smaller plants to access the reservoir. Additionally, having a device to help inserting the wick would allow a user to maintain the wick in place before depositing soil or insert the wick after depositing soil, but ensuring the wick does not collapse.

In regards to claim 15, Eckert as modified by Fruend teach the method according to claim 13, but fail to teach wherein the wick is engaged using a wick inserting device and is inserted into the inner plant pot after filling thereof with substrate.
Contillo teaches wherein the wick (Contillo; 4) is engaged using a wick inserting device (Contillo; 5, 8) and is inserted into the inner plant pot after filling thereof with substrate (Contillo; see FIG 1 where the wick is inserted after the pot has been filled with substrate and a plant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eckert as modified by Fruend to have a wick as taught by Contillo. While the pot of Eckert is shaped such that the soil itself cannot wick water, the motivation for using a separate wick such as the one taught by Contillo would allow for controlled watering for certain plants which may have smaller roots, thus preventing oversaturation but allowing smaller plants to access the reservoir. Additionally, having a device to help inserting the wick would allow a user to maintain the wick in place before depositing soil or insert the wick after depositing soil, but ensuring the wick does not collapse.

In regards to claim 16, Eckert as modified by Fruend teach a method of growing plants with at least one assembly according to claim 10, but fail to explicitly teach it comprising: - providing the assembly in an ebb-and-flood system in which a fluid level is selectively raised or lowered to respectively above and below the through hole; wherein the water level is raised to replenish the reservoir and lowered to allow circulation and venting of air and moisture from the space between fluid in the reservoir and the bottom of the inner plant pot through at least one of the through hole and the channel.
Contillo teaches - providing the assembly in an ebb-and-flood system (Contillo; [0007-0009] ebb and flood system) in which a fluid level is selectively raised or lowered to respectively above and below the through hole; wherein the water level is raised to replenish the (Contillo; [0007-0009]) through at least one of the through hole (Through hole of Eckert; 32) and the channel (Channel of Eckert; creates 44 and 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the planter assembly of Eckert as modified by Freund into an ebb and flood system such as the one taught by Contillo. Ebb and flood systems are well known, and the motivation for doing so would be to simultaneously fill and drain multiple planters of water at once.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100218422 A1) to Eckert as modified by (US 0608590 A) to Freund as applied to claim 13 above, in further view of (US 20180228100 A1) to Gergek.
In regards to claim 14, Eckert as modified by Fruend teach the method according to claim 13, but fail to explicitly teach wherein the wick is pre-arranged in the inner plant pot, before filling with substrate.
Gergek teaches wherein the wick (Gergek; 40) is pre-arranged in the inner plant pot (Gergek; 20), before filling with substrate (Gergek; see FIG 4 where the wick 40 is positioned before filling with substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eckert as modified by Fruend to have a wick as taught by Gergek. While the pot of Eckert is shaped such that the soil itself cannot wick water, the motivation for using a separate wick such as the one taught by Gergek would allow for controlled watering for certain plants which may have smaller roots, thus preventing oversaturation but allowing smaller plants to access the reservoir.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100218422 A1) to Eckert as modified by (US 0608590 A) to Freund and (US 20170359977 A1) to Contillo as applied to claim 16 above, in further view of (US 20200245567 A1) to Travaglini.
In regards to claim 17, Eckert as modified by Fruend and Contillo teach the method according to claim 16, but fail to teach further comprising heating a floor of the ebb-and-flood system to promote the circulation and venting.
Travaglini teaches heating (Travaglini; [0078] tray 100 has means 106 for heat) a floor (Travaglini; Base of tray 100) of the ebb-and-flood system (Travaglini; [0020] ebb and flow, flood and drain) to promote the circulation and venting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eckert as modified by Fruend such that the ebb and flood system is additionally heated, such as taught by Travaglini. The motivation for doing so would be to provide a temperature controlled system that a user could manipulate in order to regulate the temperature of the water or of the environment around the plant, preventing more sensitive plants from dying as a result of too-cold water.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100218422 A1) to Eckert as modified by (US 0608590 A) to Freund as applied to claim 13 above, in further view of (US 4023308 A) to Staby.
In regards to claim 19, Eckert as modified by Fruend teach the method according to claim 13, but fail to explicitly teach wherein providing an inner plant pot and filling the inner plant pot with plant substrate is simultaneously performed by providing a substrate having a sufficient self- carrying cohesion, whereby a separate inner pot is omitted.
Staby teaches wherein providing an inner plant pot and filling the inner plant pot with plant substrate is simultaneously performed by providing a substrate having a sufficient self- (Staby; Col 1 lines 19-32; where materials such as glass wool, or other rigid materials such as pumice, foams, etc. can be used to substitute soil and form self-supporting structures capable of supporting themselves without external confinement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eckert as modified by Fruend such that they utilize a self-supporting structure which can maintain a plant in place of an inner plant pot, such as taught by Staby. The motivation for doing so would be to eliminate the need of an inner plant pot, which would reduce the cost, and create a stable structure for the plant to maintain itself. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US D845758 S to Van Wingerden teaches a pot configured to accommodate an inner plant pot, with at least two spacers.
US 20180352762 A1 to  Jones teaches a planter configured to accommodate an inner plant pot, with a water reservoir. 
US 20170202161 A1 to Eckert teaches an outer and inner plant pot with channels for air and moisture flow.
US 9504208 B2 to Adolf teaches an inner and outer plant pot with channels for air and moisture flow.
US 20140083009 A1 to Panopoulos teaches inner and outer plant pots with spacers.
US 20030106262 A1 to Lai teaches an inner and outer plant pot with a water reservoir and a dome in the base of the outer plant pot, with channels for airflow.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647